By the Court,

Paiwe, J.
This appeal was brought for the sole purpose of ascertaining whether the recent decision of this court, granting the motion for a rehearing in the case of Kneeland vs. The City of Milwaukee, ante, p. 454, was intended to overrule, or in any way affect, our decision in Knowlton vs. The Supervisors of Bode County, 9 Wis., 410. We can only say that it was not. That motion was granted upon the ground that there had been a former decision of this court sustaining the validity of the very law in question, which we did not feel at liberty to overturn after it had been so long acted on. But we shall follow that decision no further than the exact point decided, that is, to sustain the validity of the act of 1854 taxing rail or plank roads.
The judgment is affirmed, with costs.